Dec 2 ? 2015
                                                                                     Usa Matz
                                                                                Clerk, 5* District

                             CERTIFICATE OF CONFERENCE


Icertify that on December 21, 2015 Iemailed Burford and Ryburn, and Wilson, Elser,
Moskowitz, Edelman & Dicker, LLP that I had filed an Amended Appellants' Motion to
the motion filed on December 18, 2015 with the particulars of the amendment. This
was about 4:30pm. I believe the appellees have indicated they would file a brief after
my brief was filed (supplemental brief in process).



                                                      Susan Ann Fisher, Appellant